Exhibit 3.1 DORMAN PRODUCTS, INC. AMENDED AND RESTATED BY-LAWS DORMAN PRODUCTS, INC. TABLE OF CONTENTS ARTICLE I -OFFICES 1 Section 1-1 Registered Office 1 ARTICLE II -MEETINGS OF SHAREHOLDERS 1 Section 2-1 Place of Meetings of Shareholders 1 Section 2-2 Annual Meeting of Shareholders 1 Section 2-3 Special Meetings of Shareholders 1 Section 2-4 Notices of Meetings of Shareholders 2 Section 2-5 Quorum of and Action by Shareholders 2 Section 2-6 Adjournments 3 Section 2-7 Voting List, Voting and Proxies 3 Section 2-8 Participation in Meetings by Conference Telephone or Other Electronic Technology 4 Section 2-9 Notice of Shareholder Proposals 4 Section 2-10 Notice of Nominations for Directors 8 Section 2-11 Conduct of Meetings 12 ARTICLE III -BOARD OF DIRECTORS 13 Section 3-1 General 13 Section 3-2 Place of Meetings 14 Section 3-3 Regular Meetings 14 Section 3-4 Special Meetings 14 Section 3-5 Participation in Meetings by Conference Telephone or Other Electronic Technology 14 Section 3-6 Notices of Meetings of Board of Directors 15 Section 3-7 Quorum; Action by the Board of Directors 15 Section 3-8 Informal Action by the Board of Directors 15 Section 3-9 Committees 15 Section 3-10 Powers and Duties of the Chairman of the Board and Vice Chairman of the Board 16 ARTICLE IV -OFFICERS 16 Section 4-1 Election and Office 16 Section 4-2 Term 16 Section 4-3 Powers and Duties of the President 16 Section 4-4 Powers and Duties of the Secretary 17 Section 4-5 Powers and Duties of the Treasurer 17 Section 4-6 Powers and Duties of Vice Presidents and Assistant Officers 17 Section 4-7 Delegation of Office 18 Section 4-8 Removal and Vacancies 18 ARTICLE V -CAPITAL STOCK 18 Section 5-1 Share Certificates 18 Section 5-2 Transfer of Shares 18 Section 5-3 Determination of Shareholders of Record 19 i Section 5-4 Lost Share Certificates 20 Section 5-5 Uncertificated Shares 20 ARTICLE VI -NOTICES - COMPUTING TIME PERIODS 20 Section 6-1 Contents of Notice 20 Section 6-2 Method of Notice 20 Section 6-3 Computing Time Periods 21 Section 6-4 Waiver of Notice 21 Section 6-5 Compliance with Law 21 Section 6-6 Shareholders without Forwarding Addresses 21 ARTICLE VII -LIMITATION OF DIRECTORS’ LIABILITY AND INDEMNIFICATION OF DIRECTORS, OFFICERS AND OTHER PERSONS 21 Section 7-1 Indemnification and Insurance 21 Section 7-2 Amendment 24 Section 7-3 Changes in Pennsylvania Law 25 ARTICLE VIII -FISCAL YEAR 25 Section 8-1 Determination of Fiscal Year 25 ARTICLE IX -AMENDMENTS 25 ARTICLE X -INTERPRETATION OF BY-LAWS SEPARABILITY DEFINITIONS 25 Section 10-1 Interpretation 25 Section 10-2 Separability 25 Section 10-3 Definitions 26 ARTICLE XI -DETERMINATIONS BY THE BOARD 26 Section 11-1 Effect of Board Determinations 26 DORMAN PRODUCTS, INC. AMENDED AND RESTATED BY-LAWS These Amended and Restated By-laws (“By-laws”) are supplemental to the Pennsylvania Business Corporation Law of 1988 (“Pennsylvania BCL”) as the same shall from time to time be in effect. ARTICLE I - OFFICES Section 1-1 Registered Office.The registered office of the Corporation shall be located within the Commonwealth of Pennsylvania at such place as the Board shall determine from time to time. ARTICLE II - MEETINGS OF SHAREHOLDERS Section 2-1 Place of Meetings of Shareholders.Meetings of shareholders shall be held at such geographic locations, within or without the Commonwealth of Pennsylvania, as may be fixed from time to time by the Board of Directors. If no such place is fixed by the Board of Directors, meetings of the shareholders shall be held at the registered office of the Corporation. Section 2-2 Annual Meeting of Shareholders. (a) Time.A meeting of the shareholders of the Corporation shall be held in each calendar year, at such time as the Board of Directors may determine.If the annual meeting is not called and held within six months after the designated time, any shareholder may call the meeting at any time thereafter. (b) Election of Directors.At such annual meeting, there shall be held an election of Directors. Section 2-3 Special Meetings of Shareholders.Except as expressly required by law, special meetings of the shareholders may be called at any time only by: (a) the Chairman of the Board, if any, if such officer is serving as the chief executive officer of the Corporation, and otherwise the President of the Corporation; or (b) the Board of Directors. Upon the written request of any person who has called a special meeting and is entitled to do so under these By-laws or applicable law, which request specifies the general nature of the business to be transacted at such meeting, it shall be the duty of the Secretary to fix the time and place of such meeting, which shall be held no more than 60 days after the receipt of such request, and to give due notice thereof as required by Section 2-4 hereof.If the Secretary neglects or refuses to fix the time and place of such meeting, the person or persons calling the meeting may do so.Unless the Pennsylvania BCL requires otherwise, this Section 2-3 may not be amended, repealed or altered, and no other By-law may be adopted inconsistent with this Section 2-3, without the affirmative vote of the shareholders owning at least two-thirds of all shares outstanding and entitled to vote, in person or by proxy, at any annual or special meeting of shareholders of the Corporation. Section 2-4 Notices of Meetings of Shareholders.Written notice, complying with Article VI of these By-laws, stating the place and time and, in the case of special meetings, the general nature of the business to be transacted at any meeting of the shareholders shall be given to each shareholder of record entitled to vote at the meeting, except as provided in the Pennsylvania BCL, at least 10 days prior to the day named for the meeting. Such notices may be given by, or at the direction of, the Secretary or other authorized person. If the Secretary or other authorized person neglects or refuses to give notice of a meeting, the person or persons calling the meeting may do so. Section 2-5 Quorum of and Action by Shareholders. (a) General Rule.Except as provided in subsections (c), (d) and (e) of this Section 2-5, the presence, in person or by proxy, of shareholders entitled to cast at least a majority of the votes that all shareholders are entitled to cast on a particular matter to be acted upon at the meeting shall constitute a quorum for the purpose of consideration and action on the matter. (b) Action by Shareholders.Whenever any corporate action is to be taken by vote of the shareholders of the Corporation at a duly organized meeting of shareholders, it shall be authorized by a majority of the votes cast at the meeting by the holders of shares entitled to vote thereon.Unless the Pennsylvania BCL permits otherwise, this Section 2-5(b) may be modified only by a By-law amendment adopted by the shareholders. (c) Withdrawal.The shareholders present at a duly organized meeting can continue to do business until adjournment, notwithstanding the withdrawal of enough shareholders to leave less than a quorum. (d) Election of Directors at Adjourned Meetings.In the case of any meeting called for the election of Directors, those shareholders who attend a meeting called for the election of Directors that has been previously adjourned for lack of a quorum, although less than a quorum as fixed in subsection (a), shall nevertheless constitute a quorum for the purpose of electing Directors. (e) Conduct of Other Business at Adjourned Meetings.Those shareholders entitled to vote who attend a meeting of shareholders that has been previously adjourned for one or more periods aggregating at least 15 days because of an absence of a quorum, although less than a quorum as fixed in subsection (a), shall nevertheless constitute a quorum for the purpose of acting upon any matter set forth in the notice of meeting if the notice states that those shareholders who attend the adjourned meeting shall nevertheless constitute a quorum for the purpose of acting upon the matter. 2 Section 2-6 Adjournments. (a) General Rule.Adjournments of any regular or special meeting of shareholders, including one at which directors are to be elected, may be taken for such periods as the shareholders present and entitled to vote shall direct. (b) Lack of Quorum.If a meeting cannot be organized because a quorum has not attended, those present may, except as otherwise provided in the Pennsylvania BCL, adjourn the meeting to such time and place as they may determine. (c) Notice of an Adjourned Meeting.When a meeting of shareholders is adjourned, it shall not be necessary to give any notice of the adjourned meeting or of the business to be transacted at an adjourned meeting, other than by announcement at the meeting at which the adjournment is taken, unless the Board fixes a new record date for the adjourned meeting. Section 2-7 Voting List, Voting and Proxies. (a) Voting List.The officer or agent having charge of the transfer books for shares of the Corporation shall make a complete list of the shareholders entitled to vote at any meeting of shareholders, arranged in alphabetical order, with the address of and the number of shares held by each. The list shall be produced and kept open at the time and place of the meeting and shall be subject to the inspection of any shareholder during the whole time of the meeting for the purposes thereof except that, if the Corporation has 5,000 or more shareholders, in lieu of the making of the list the Corporation may make the information therein available at the meeting by any other means. (b) Voting.Except as otherwise specifically provided by law, all matters coming before the meeting shall be determined by a vote of shares and any matter to be so determined shall be authorized by a majority of the votes cast at a duly organized meeting of shareholders by the holders of shares entitled to vote thereon. (c)Proxies.At all meetings of shareholders, shareholders entitled to vote may attend and vote either in person or by proxy. Every proxy shall be executed or authenticated in accordance with the Pennsylvania BCL by the shareholder or by such shareholder’s duly authorized attorney-in-fact and filed with or transmitted to the Secretary of the Corporation. A proxy, unless coupled with an interest (as defined in the Pennsylvania BCL), shall be revocable at will, notwithstanding any other agreement or any provision in the proxy to the contrary, but the revocation of a proxy shall not be effective until notice thereof has been given in accordance with the Pennsylvania BCL to the Secretary of the Corporation.
